MEMORANDUM OPINION
                                          No. 04-11-00597-CV

                                 EX PARTE Robert ARREDONDO

                                 Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 24, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On August 16, 2011, relator filed a petition for writ of habeas corpus, complaining

Sheriff Amadeo Ortiz has failed to give him “good time” credit during his 180 day confinement

after being held in contempt for failure to pay child support. However, a relator is not entitled to

habeas corpus relief unless he was deprived of his liberty without due process of law, or if we

conclude the judgment ordering him confined is void. See In re Alexander, 243 S.W.3d 822, 824

(Tex. App.—San Antonio 2007, orig. proceeding). Relator has failed to meet his burden to show




1
 This proceeding arises out of Cause No. 2000-EM5-04545, in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Janet Littlejohn presiding.
                                                                                     04-11-00597-CV


he is entitled to habeas corpus relief. Accordingly, relator’s petition for writ of habeas corpus is

DENIED.

                                                             PER CURIAM




                                               -2-